Appeal from an award of death benefits made under the Workmen's Compensation Law to the widow of a deceased employee. Decedent died as a result of heart failure, and there is evidence to sustain a finding that the fatal attack was brought on and induced by shock resulting from an industrial accident. Decedent was not so disabled prior to the accident that he was unable to perform his usual duties, and not disabled within the meaning of subdivision 8-a of section 15 of the Workmen’s Compensation Law [see now § 15, subd. 8], Hence the Special Fund was not liable for any part of the award. Appellant’s contentions that it was denied due process are without merit. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.